Citation Nr: 1812816	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to initial rating in excess of 10 percent for service-connected lumbar spine disability prior to June 30, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) in Los Angeles, California, which granted service connection for degenerative joint disease of the lumbar spine, effective March 24, 2009. 

By an August 2015 rating decision, the RO increased the Veteran's lumbar spine disability to 20 percent, effective June 30, 2015, and also assigned a separate rating of 20 percent for left lower extremity radiculopathy.  

The Board notes that the 20 percent rating does not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the Veteran's claim for initial rating in excess of 10 percent and in excess of 20 percent thereafter, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the rating period on appeal prior to June 24, 2013, the Veteran's lumbar spine disability was primarily productive of degenerative joint disease and painful motion.  There was no evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait.

2.  Resolving all doubt in the Veteran's favor, beginning June 24, 2013, there was objective evidence of painful lumbar spine motion at 55 degrees and a combined range of motion of 100 degrees at worst. 

3.  At no time during the appeal period was there evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS of at least four weeks but less than six weeks during the past 12 months. 

4.  Resolving any reasonable doubt in the Veteran's favor, beginning June 30, 2015, his lumbar spine disability has been productive of neurological impairment of the left lower extremity that results in disability analogous to severe incomplete neuralgia or paralysis of the sciatic nerve during the appeal period; there is no evidence of associated neurologic impairment in the right lower extremity, bowel or bladder.  


CONCLUSIONS OF LAW

1.  Prior to June 6, 2013, the criteria for initial rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  Resolving all doubt in the Veteran's favor, beginning June 6, 2013, the criteria for initial rating of 20 percent, but not higher, for lumbar spine disability, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242 (2017).

3.  For the period on appeal from June 30, 2015, forward, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DCs 5242, 5243 (2017).

4.  From June 30, 2015, the criteria for a separate 40 percent rating, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8720 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Increased Rating - Applicable Laws, Regulations & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  


In this case, the RO assigned an initial 10 percent disability rating for the Veteran's lumbar spine disability under DC 5242, and later increased the rating to 20 percent under DC 5243 for IVDS.  The Veteran asserts that a higher rating is warranted.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) instructs to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 


Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  

DC 5003 provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints for these purposes.  See 38 C.F.R. § 4.45(f).  Here, DC 5003 is not applicable, since the Veteran's lumbar spine limitation of motion is compensable. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  

Under the IVDS Formula, a 10 percent rating is assignable for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).



In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability, and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Rating Period on Appeal Prior to June 6, 2013

Turning to the relevant evidence, service treatment records show complaints of back pain and a diagnosis of a back strain.

Private treatment notes dated in May 2009 show reports of low back pain and sore back when bending to tie shoes.

VA treatment notes dated in November 2010 indicate the Veteran strained his back after helping move furniture, and noted that the back pain was controlled by daily back exercises.  Additional treatment notes dated in January 2011 indicate "no back pain."  Additional treatment notes dated in March 2011 indicate that the Veteran was actively able to extend his back to a neutral position, and VA treatment notes dated in March 2012 show back pain rated as 2 out of 10 in severity.  

Based on this evidence, the Board finds that a rating higher than 10 percent is not warranted for this period on appeal.  Notably, during this period on appeal, the Veteran's lumbar spine disability manifested by occasional pain, which was controlled by exercise, and considered only mild (2 out of 10 in severity).  The 10 percent rating was assigned for painful motion.  Absent evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a rating higher than 10 percent during this period on appeal is not warranted under the General Rating Formula. 

Moreover, a rating higher than 10 percent under the IVDS Formula is not warranted during this period on appeal, as IVDS had not been diagnosed at the time, and there is entirely no evidence of the Veteran's lumbar spine disability being manifested by any incapacitating episodes, let alone any having a total duration of at least two weeks but less than four weeks during the past 12 months.

From June 6, 2013, Forward 

In June 2013, the Veteran underwent a VA lumbar spine examination, where the examiner confirmed a prior diagnosis of degenerative joint disease (DJD) of the lumbar spine.  The Veteran reported that the back problems began in-service, and have worsened over the years, which required him to "maintain gym membership and chiropractic care."  He further reported flare-ups described as "hard to bend, move, walk, tie shoes, have to sleep with a thick pillow under knees."  

On physical examination, range of motion (ROM) of the lumbar spine noted flexion to 75 degrees, with objective evidence of painful motion at 55 degrees, extension to 25 degrees with objective evidence of painful motion at 15 degrees, lateral flexion to 20 degrees, with objective evidence of painful motion at 15 degrees, bilaterally, right lateral rotation to 25 degrees with objective evidence of painful motion at 25 degrees, and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  There was no additional limitation in ROM of the lumbar spine following repetitive use testing.  Functional loss of the lumbar spine was manifested by less movement than normal and pain on movement.  There was no evidence of localized tenderness, muscle spasm, or guarding.  Muscle strength testing was all normal with no evidence of muscle atrophy.  Reflex and sensory examinations were normal.  Straight leg raising test was negative, bilaterally.  There was no evidence of radiculopathy or any other neurologic abnormalities.  There was also no evidence of IVDS and the Veteran was not using any assistive devices.  X-rays confirmed arthritis in the lumbar spine.  Functional impact was described as difficulty bending, lifting, stooping, twisting, and prolonged standing or walking. 

In his August 2013 notice of disagreement with the initial 10 percent rating, the Veteran indicated that the June 2013 VA examiner caused his back pain to become more severe.  In a letter dated in September 2013 and authored by the Veteran's treating chiropractor, it was noted that the Veteran returned for treatment on June 24, 2013, and complained of "low back pain from forced flexion," but returned to "pre-flair level in four visits."  The chiropractor further noted that the Veteran 10 percent disability was derived from chronic pain and lumbar range of motion, but when assessed during the visit in June 2013, he had combined range of motion of 100 degrees, with tenderness throughout his back, and muscle rigidity.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that beginning June 6, 2013, his lumbar spine disability more nearly approximated the criteria for a 20 percent rating.  Specifically, the Board notes that during his VA examination on June 6, 2013, while forward flexion was to 75 degrees, there was objective painful motion at 55 degrees.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Moreover, on extension, lateral flexion, and lateral rotation, painful motion was noted at 15, 25, and 30 degrees, respectively.  Therefore, when also considering additional limitation in range of motion of the lumbar spine following repetitive-use testing or during a flare-up, the Board finds that a 20 percent disability rating is approximated.  Furthermore, according to his treating chiropractor, his combined range of motion was 100 degrees, at worse, which also meets the criteria for a 20 percent disability rating.  

As noted above, the RO already assigned a 20 percent disability rating, effective June 30, 2015.  

The Veteran underwent an additional VA examination in June 2015, where the examiner rendered a diagnosis of IVDS with degenerative disc disease (DDD) of the lumbar spine.  The Veteran reported that he continues to use chiropractic care, back swing, and medication to control the pain.  He further reported flare-ups described as constant lower back pain, trouble getting up and straightening up from a sitting position, and difficulty bending to put socks on.  During the worse flare-ups, he stated that he can only lie on the floor with his legs up.  Upon physical examination, ROM of the lumbar spine noted flexion to 90 degrees with objective painful motion at 50 degrees, extension to 20 degrees, with objective evidence of painful motion at 10 degrees, lateral flexion to 20 degrees with objective evidence of painful motion at 10 degrees, bilaterally, lateral rotation to 15 degrees with evidence of painful motion at 10 degrees, bilaterally.  There was no additional limitation in ROM of the lumbar spine following repetitive use testing.  Functional loss was described as less movement than usual, pain on movement, and disturbance of locomotion.  There was no localized tenderness or pain to palpation.  

The examiner noted muscle spasm and guarding leading to abnormal gait.  Muscle strength testing was all normal with no evidence of muscle atrophy.  Reflex and sensory examinations were all normal.  Straight leg raising test was negative, bilaterally.  There was evidence of radiculopathy noted as intermittent severe pain of the left lower extremity.  There was no evidence of any other neurologic abnormalities.  IVDS was noted, but without any incapacitating episodes over the previous 12 months.  The Veteran was not using any assistive devices.  Functional impact was described as difficulty with prolonged standing or walking, lifting, bending stooping, and twisting.  Lastly, the examiner noted that the Veteran's posture was within normal limits, his gait antalgic due to his back pain, and contributing factors such as pain, weakness, fatigability, and or incoordination, but no additional limitation of functional ability of the lumbar spine during flare-ups or repeated use over time.    

In his September 2015 VA form 9, the Veteran stated that while his filed his NOD in August 2013, VA did not schedule him for an examination for nearly two years, and he felt he should not be punished for the excessive length of time it took to schedule an examination.  He further stated that each year he had more than 7 or 8 weeks of incapacitating episodes, and should be rated at 60 percent instead of 20. 

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted.  A higher rating of 40 percent is not warranted, as there is no objective medical evidence of forward flexion of the lumbar spine 30 degrees or less even when considering additional limitation of motion due to pain, or favorable ankylosis of the entire lumbar spine.  

Furthermore, while the Board acknowledges the Veteran's lay assertions in his VA Form 9 that his lumbar spine disability resulted in 7 or 8 weeks of incapacitating episodes, as noted above, under the rating criteria for IVDS, such incapacitating episodes must result in prescribed bed rest by a physician.  Upon review of all the medical treatment records, there is no evidence that the Veteran had any physician- prescribed bed rest due to his lumbar spine disability.  As such, while he is competent to report incapacitating episodes, these lay reports alone do not support a higher rating, which specifically require prescribed bed rest by a physician. 

Therefore, a rating in excess of 20 percent for the lumbar spine disability is not warranted at any time during the appeal period. 

Nevertheless, the Board finds that, beginning June 30, 2015, the rating for radiculopathy of the right lower extremity more nearly approximated a higher rating of 40 percent.  

DC 8720 contemplates neuralgia of the sciatic nerve.  Under such code, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a.  

Here, as noted above, the June 2015 VA examiner clearly identified left lower extremity radiculopathy that was severe, and such finding is consistent with a 40 percent disability rating, and not the currently assigned 20 percent rating.  However, an even higher rating of 60 percent is not warranted, as there is no evidence of muscle atrophy of the lower extremities. 

Lastly, the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar back disability, such as any in the right lower extremity, bladder, or bowel, so as to warrant any additional separate ratings.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the rating period on appeal prior to June 6, 2013, initial rating in excess of 10 percent for lumbar spine disability is denied. 

From June 6, 2013, to June 30, 2015, a 20 percent disability rating for lumbar spine disability is granted. 

For the entire period on appeal, a rating in excess of 20 percent for lumbar spine disability is denied. 

From June 30, 2015, the criteria for a 40 percent rating, but no higher, for radiculopathy of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


